Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1 (labeled page 7), filed 06/16/2022, with respect to the objection of claim 11 have been fully considered and are persuasive.  The objection of 03/16/2022 has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejections of claim(s) 1, 3-19 have been considered but are moot in view of the new grounds for rejection. 
Applicant has amended claim to recite “wherein the power transmission unit comprises a first wire disposed via the sliding unit and provided with respective ends coupled to the first rotating unit and the second rotating unit to rotate the first rotating unit and the second rotating unit forwards when tension is applied thereto, and a second wire disposed via the sliding unit and provided with respective ends coupled to the first rotating unit and the second rotating unit to rotate the first rotating unit and the second rotating unit backwards when tension is applied thereto, and wherein the first wire and the second wire are arranged to be spaced apart from each other along the sliding unit.”. In response to Applicant’s amendment Examiner has added reference Zistatsis (US Pub No.: 2018/0161188).  Specifically, Kim in view of Shimada does not teach an instance wherein the first wire and the second wire are arranged to be spaced apart from each other along the sliding unit.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub No.: 2011/0164949) in view of Shimada (US Pub No.: 2018/0280178) and Zistatsis (US Pub No.: 2018/0161188).
Regarding claim 1, Kim would disclose a wearable apparatus for assisting muscular strength (as per the abstract), the wearable apparatus comprising (shown in figure 1): a support unit located on a rear surface of a wearer (figure 1 part 21 would be on the back of the user, with the support member being parts 21-25 in [0042]);  an actuator located on the support unit so as to be fixed thereto (the actuator is disclosed as being part 40 in [0044] which is part of part 21 as per figure 3); a sliding unit (figure 3 part 22) slidably connected to the actuator and being slidable with respect to the support unit due to driving of the actuator (the actuator 40 will drive part 31 which then drives part 22 as per [0044]-[0046]); a first rotating unit and a second rotating unit connected to the support unit to be located at both sides of the wearer (part 31 in figure 1. While only one part 31 is shown, two translating joints are present as per [0011] with one on each side of part 21) such that one end of each of the first and second rotating units is coupled to the support unit so as to be rotatable forwards and backwards with respect to the support unit (regarding part 31 in [0043], as part 31 is disclosed as being translating, it is argued that a translation in one direction (i.e. upward) would be a forward rotation and a translation in another direction would require a backward rotation).
However, Kim does not teach a power transmission unit provided with respective ends coupled to the first rotating unit and the second rotating unit via the sliding unit and configured to generate rotary force of the first rotating unit and the second rotating unit due to sliding of the sliding unit or an instance. 
Instead, Shimada does disclose a power transmission unit (being the transmission in [0118]-[0119]) provided with respective ends coupled to the first rotating unit and the second rotating unit via the sliding unit (the transmission of Shimada would be implemented into the device of Kim to attach to the rotating units) and configured to generate rotary force of the first rotating unit and the second rotating unit due to sliding of the sliding unit (as the transmission unit will utilize a wire in [0118], the transmission unit can use said wire to transmit force from the actuator of Kim to the rotating unit of Kim to cause a rotation), wherein the power transmission unit comprises a first wire (figure 1 part 31) disposed via the sliding unit  (the transmission of Shimada would be implemented into the device of Kim to attach to the rotating units) and provided with respective ends coupled to the first rotating unit and the second rotating unit to rotate the first rotating unit, and the second rotating unit forwards when tension is applied thereto  (as the transmission unit will utilize a wire in [0118], the transmission unit can be coupled to the rotating units of Kim to cause a rotation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transmission unit as presented in Shimada into the device of Kim for the purpose of integrating a means to transmit a force from the actuator of Kim into the rotating unit of Kim as Kim remains silent on a motion transmission mechanism. Additionally, the transmission member with the wire is disclosed with a locking member in [0129] and [0141], which would be beneficial with respect to locking a possible movement of the device. 
From here, Kim in view of Shimada do not teach an instance comprising a second wire disposed via the sliding unit and provided with respective ends coupled to the first rotating unit and the second rotating unit to rotate the first rotating unit and the second rotating unit backwards when tension is applied thereto, and wherein the first wire and the second wire are arranged to be spaced apart from each other along the sliding unit.
Instead, Zistatsis (US Pub No.: 2018/0161188) does teach a second wire (figure 1A part 104) disposed via the sliding unit (part 102, it is argued that the wire system of Zistatsis could be implemented on the back part of Kim such that the wire would interface with the sliding unit of Kim) and provided with respective ends coupled to the first rotating unit and the second rotating unit to rotate the first rotating unit and the second rotating unit backwards when tension is applied thereto (the wire and sliding unit of Zistatsis could be applied to interface with both the first rotating unit and the second rotating unit via incorporating one wire and sliding unit per rotating unit to rotate the rotating units backward), and wherein the first wire and the second wire are arranged to be spaced apart from each other along the sliding unit (the first wire of Shimada and the second wire of Shimada may be implemented away from each other when incorporated into Kim). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wire 104 with part 102 into the combination of Kim and Shimada for the purpose of providing a wire system that would drive a movement in the opposite direction of the wire of Shimada as well as providing a system that would store an energy during a movement that could be released during a separate movement, as part 102 is disclosed to do in [0039].
Regarding claim 3, Kim in view of Shimada and Zistatsis teach the wearable apparatus according to claim 1, wherein Shimada teaches that the ends of the first wire are coupled to front parts of the first rotating unit and the second rotating unit, and the ends of the second wire are coupled to rear parts of the first rotating unit and the second rotating unit (the wire ends of Shimada may be attached to the rotating units of Kim in order to drive a movement of the rotating parts of Kim via the driving actuator of Kim). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transmission unit with its wire connections as presented in Shimada into the device of Kim for the purpose of integrating a means to transmit a force from the actuator of Kim via said wires into the rotating unit of Kim as Kim remains silent on a motion transmission mechanism. Additionally, the transmission member with the wire is disclosed with a locking member in [0129] and [0141], which would be beneficial with respect to locking a possible movement of the device.
Regarding claim 4, Kim in view of Shimada and Zistatsis teach the wearable apparatus according to claim 1, wherein Shimada teaches elastic bodies (shown in figure 2 as part 20, in which two elastic bodies are disclosed in [0114] in 20R and 20L) located between the respective ends of the power transmission unit and each of the first rotating unit and second rotating unit (the elastic member may be implemented between the power transmission units of Shimada and the rotating unit of Kim) and deformed by tension transmitted by the power transmission unit are provided on the power transmission unit (the elastic member, being a spring, would deform under a tension from the power transmission unit of Shimada in [0113]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transmission unit with attachment to an elastic body as presented in Shimada into the device of Kim for the purpose of integrating a means to transmit a force from the actuator of Kim via said wires into the rotating unit of Kim as Kim remains silent on a motion transmission mechanism. Regarding the benefits to incorporating the elastic bodies of Shimada into Kim, as stated in the abstract, the elastic members 20L and 20R would provide a means for supporting a bending and stretching motion as per [0090], which would be beneficial to the device of Kim as a bending and stretching motion would occur with the actuation of the device of Kim. 
Regarding claim 5, Kim in view of Shimada and Zistatsis teach the wearable apparatus according to claim 1, wherein Shimada teaches that the power transmission unit extends to both ends of the wearable apparatus (the power transmission mechanism 30 extends to both the left and right side of the device in figure 1 of Shimada) when the power transmission unit is wound on one side of the support unit and the sliding unit, spaced sideways apart from the sliding unit (when incorporating the power transmission unit of Shimada into the device of Kim, the transmission unit can be placed on the support unit of Kim while being spaced sideways apart from the sliding unit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transmission unit as presented in Shimada into the device of Kim for the purpose of integrating a means to transmit a force from the actuator of Kim into the rotating unit of Kim as Kim remains silent on a motion transmission mechanism. 
Regarding claim 6, Kim in view of Shimada and Zistatsis teach the wearable apparatus according to claim 5, wherein Shimada teaches: a first stationary pulley is provided at the one side of the support unit (part 64R in [0203] is on the right side of the device of Shimada), spaced sideways apart from the sliding unit (the pulley of Shimada can be spaced apart from the sliding unit of Kim), and a first movable pulley is provided at the sliding unit (the pulley being parts 34L or 34R in figure 6 of Shimada can be spaced apart from the sliding unit of Kim); and the power transmission unit is wound on the first stationary pulley and the first movable pulley between the respective ends of the power transmission unit (the pulleys of Kim could be wound on the respective ends of the power transmission unit when integrated into Shimada). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transmission unit with the pulleys as presented in Shimada into the device of Kim for the purpose of integrating a means to transmit a force from the actuator of Kim into the rotating unit of Kim as Kim remains silent on a motion transmission mechanism. The pulley provides a benefit to the device of Kim as the pulley would provide a means for the transmission unit and the wire to impart a rotary motion, which would drive a rotation within the device of Kim. 
Regarding claim 7 Kim in view of Shimada and Zistatsis teach the wearable apparatus according to claim 6, wherein Shimada teaches the power transmission unit comprises a first wire and a second wire (being the wire part 31 that extends on both sides of the device in figure 1, better shown as parts 61L and 61R in figure 12); the first wire is wound on the first stationary pulley and the first movable pulley between respective ends of the first wire; and the second wire is wound on a second stationary pulley rotatably coupled to the other side of the support unit (as both wires extend on different sides of the device of Shimada, wherein each side has two pulleys, the wires would extend across a first and second set of movable and stationary pulleys), spaced sideways apart from the sliding unit, and a second movable pulley rotatably coupled to the sliding unit (when incorporated into Kim, the pulley and wire system of Shimada could be oriented such that they are spaced away from the sliding unit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transmission unit with the pulleys as presented in Shimada into the device of Kim for the purpose of integrating a means to transmit a force from the actuator of Kim into the rotating unit of Kim as Kim remains silent on a motion transmission mechanism. The pulley provides a benefit to the device of Kim as the pulley would provide a means for the transmission unit and the wire to impart a rotary motion, which would drive a rotation within the device of Kim. 
Regarding claim 8, Kim in view of Shimada and Zistatsis teach the wearable apparatus according to claim 1, with Kim further comprising: a first fixing unit and a second fixing unit (being part 22 in figure 1, where a part 22 is implied to be on both sides of the device on figure 1 even though only one is labeled), each of which is provided with one end coupled to each of both sides of the support unit (the support unit being part 12 in figure 2, where it is implied that there are two part 21s in figure 1. The outermost part of part 22 is coupled to part 21 in figure 2 with part 22 interfacing with the cylindrical members of part 21 that run parallel to part 31) and the other end rotatably coupled to each of the first rotating unit and the second rotating unit (the rotating units being part 31 in figure 1, wherein the innermost part of part 22 will couple to the rotating part 31 in figure 2).
Regarding claim 9, Kim in view of Shimada and Zistatsis teach the wearable apparatus according to claim 8, wherein Kim teaches that the one end of each of the first fixing unit and the second fixing unit is coupled to the support unit to be slidable sideways (parts 22 will be slidable sideways along part 31 in figure 2).
Regarding claim 10, Kim in view of Shimada and Zistatsis teach the wearable apparatus according to claim 9, wherein Shimada teaches: a first connection pulley rotatably coupled to each of the first fixing unit and the second fixing unit is provided at one end of each of the first fixing unit and the second fixing unit (the first pulley (part 34L) of Shimada can be coupled to the first and second fixing units of Kim (part 22) via the wire (part 31) at one end of the first fixing unit and second fixing unit (there are implied to be two part 22s for each side of the device in figure 1 of Kim) ; a second connection pulley rotatably coupled to the support unit is provided at a position of the support unit spaced outwards from the first connection pulley (the second pulley 35L of Shimada may be implemented on the support unit 21 of Kim and be spaced outwards from the first connection); and the power transmission unit is wound on the first connection pulley and the second connection pulley between the respective ends of the power transmission unit (the pulleys of Kim could be wound on the respective ends of the power transmission unit when integrated into Shimada). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transmission unit with the pulleys as presented in Shimada into the device of Kim for the purpose of integrating a means to transmit a force from the actuator of Kim into the rotating unit of Kim as Kim remains silent on a motion transmission mechanism. The pulley provides a benefit to the device of Kim as the pulley would provide a means for the transmission unit and the wire to impart a rotary motion, which would drive a rotation within the device of Kim. 
Regarding claim 11, Kim in view of Shimada and Zistatsis teach the wearable apparatus according to claim 10, wherein: Kim teaches that one end of each of the first fixing unit and the second fixing unit is slidable with respect to the support unit in a state in which the one end is inserted into the support unit (the sliding units 22 of Kim would be situated within the support unit 21); and a rotary shaft (shown in figure 4 as part 32B) is coupled to the support unit (in Kim, part 32B will pass through each of the fixing units 22), wherein a sliding groove (being part 32a in figure 4 of Kim), through which a rotary shaft passes so as to be slidable (the shaft part 32B would slide through part 32a such that it is slidable), is formed in each of the first fixing unit and the second fixing unit (part 32a would be on both sliding units 22 as per figure 3).
However, Kim does not teach a second connection pulley. Instead, Shimada would the second connection pulley passes each of the first fixing unit and the second fixing unit (the second pulley 35L of Shimada may be implemented on the support unit 21 of Kim, here, it is argued that the rotary shaft of Kim could interface with the connection pulley of Shimada). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transmission unit as presented in Shimada into the device of Kim for the purpose of integrating a means to transmit a force from the actuator of Kim into the rotating unit of Kim as Kim remains silent on a motion transmission mechanism. 
Claims 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub No.: 2011/0164949) in view of Shimada (US Pub No.: 2018/0280178) and Zistatsis (US Pub No.: 2018/0161188) in further view of Sankai (US Pub No.: 2019/0183713).
Regarding claim 12, Kim in view of Shimada and Zistatsis teach the wearable apparatus according to claim 1. However, Kim in view of Shimada and Zistatsis don’t teach a binder configured to couple each of the first rotating unit and the second rotating unit to a thigh of the wearer is provided on each of the first rotating unit and the second rotating unit so as to transmit rotational force of each of the first rotating unit and the second rotating unit to the thigh of the wearer.
Instead, Sankai a binder (figure 3 part 32 is a belt like fastening member, disclosed in [0082]) configured to couple each of the first rotating unit and the second rotating unit (the rotating units of Kim in view of Shimada would be on the upper body of the user of Sankai. However, the transmission unit of Shimada can be oriented such that the wires of said transmission system would couple to the binding members of Sankai as said binding members would couple to the legs of the user) to a thigh of the wearer (parts 32 of Sankai are around the thighs of the user as per figure 3) is provided on each of the first rotating unit and the second rotating unit so as to transmit rotational force of each of the first rotating unit and the second rotating unit to the thigh of the wearer (it is argued that the transmission unit of Shimada can interface with both the device of Kim and the device of Sankai about the thighs of the wearer of Sankai to then apply a rotational force about the leg to induce a movement). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lower leg exoskeleton of Sankai into the combination of Kim and Shimada for the purpose of providing a system to also assist movement of the lower body of the user (as disclosed in [0002] of Sankai) while also integrating a control system detects biological activity to provide a robust method for control of the device, as per the abstract of Sankai.
Regarding claim 13, Kim in view of Shimada, Zistatsis and Sankai teach a method for controlling the wearable apparatus according to claim 1 (Sankai teaching a control device 80 in [0111]), Sankai teaching the method comprising: calculating a torque demanded by the first rotating unit and the second rotating unit (estimating a torque is disclosed in [0112] of Sankai which would then control a drive unit. As the rotating units of Kim will be driven by an actuator, the estimating of a torque here would determine a torque demanded by a rotating unit); and controlling the actuator based on the calculated torque and a force transmitted by the power transmission unit (as per [0112], the torque determination would control a drive unit in Sankai). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lower leg exoskeleton of Sankai into the combination of Kim and Shimada for the purpose of providing a system to also assist movement of the lower body of the user (as disclosed in [0002] of Sankai) while also integrating a control system detects biological activity to provide a robust method for control of the device, as per the abstract of Sankai. It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the torque evaluation of Sankai into the combination of Kim and Shimada for the purpose of providing a means to evaluate an estimated torque output to cause a device actuation that would generate a desired muscle strength output from the user itself, as per [0112]-[0113]. As the devices of Kim and Shimada would both involve a movement of the user, this evaluation would allow for the control to adjust the muscle strength and strain on the body before an action is undertaken.
Regarding claim 19, Kim in view of Shimada, Zistatsis and Sankai teach the method according to claim 13, wherein Shimada teaches elastic bodies located between the respective ends of the power transmission unit and each of the first rotating unit and the second rotating unit and deformed by tension transmitted by the power transmission unit are provided on the power transmission unit (the elastic parts being parts 20L and 20R of Shimada shown as being springs in figure 2 of Shimada. These are interfaced to the power transmission unit of Shimada via wire part 31. From here, the elastic bodies would be integrated into the device of Kim). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transmission unit with attachment to an elastic body as presented in Shimada into the device of Kim for the purpose of integrating a means to transmit a force from the actuator of Kim via said wires into the rotating unit of Kim as Kim remains silent on a motion transmission mechanism. Regarding the benefits to incorporating the elastic bodies of Shimada into Kim, as stated in the abstract, the elastic members 20L and 20R would provide a means for supporting a bending and stretching motion as per [0090], which would be beneficial to the device of Kim as a bending and stretching motion would occur with the actuation of the device of Kim. 
From here, Kim in view of Shimada and Zistatsis do not teach a controlling the actuator, the force transmitted by the power transmission unit is estimated based on deformation of the elastic bodies. Instead, Sankai would teach that, in controlling the actuator, the force transmitted by the power transmission unit is estimated based on deformation of the elastic bodies (as per [0109] of Sankai, the control of the assist force may also be based off “impedance adjustments in order to resolve the interferences with natural control attributable to restrictions by physical characteristics of the apparatus itself.” This is taken to mean that the physical characteristics of the apparatus would affect the control of the device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lower leg exoskeleton of Sankai into the combination of Kim and Shimada for the purpose of providing a system to also assist movement of the lower body of the user (as disclosed in [0002] of Sankai) while also integrating a control system detects biological activity to provide a robust method for control of the device, as per the abstract of Sankai.
Claims 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub No.: 2011/0164949) in view of Shimada (US Pub No.: 2018/0280178), Zistatsis (US Pub No.: 2018/0161188), and Sankai (US Pub No.: 2019/0183713) in further view of Seo (US Pub No.: 2012/0310412) and Sankai (US Pub No.: 2017/0143517).
Regarding claim 14, Kim in view of Shimada, Zistatsis and Sankai teach the method according to claim 13, wherein Sankai teaches, in the calculating the demanded torque, the demanded torque is calculated as a sum of a gravity compensation torque configured to compensate for gravity due to bending of a torso of the wearer ([0027] discloses a gravity center detecting unit. As a center of gravity would be affected by the bending of the torso, this is taken to be able to compensate for gravity due to bending of a torso of the wearer), a torso assisting torque configured to assist a torso extension action of the wearer (assistance for the upper body is disclosed in [0075], implying that a torque for assisting the upper body is applied in Sankai), and a thigh assisting torque configured to assist a thigh extension action of the wearer (application of a driving torque in [0079] with a thigh driving actuator in [0080] mean that a thigh assisting torque to drive a motion of a thigh, which would include a thigh extension, is present in Sankai). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lower leg exoskeleton of Sankai into the combination of Kim and Shimada for the purpose of providing a system to also assist movement of the lower body of the user (as disclosed in [0002] of Sankai) while also integrating a control system detects biological activity to provide a robust method for control of the device, as per the abstract of Sankai.
However, said combination of references does not teach a virtual elastic torque configured to be applied to a virtual spring due to bending of thighs of the wearer, a torso assisting torque configured to assist a torso extension action of the wearer, and a thigh assisting torque configured to assist a thigh extension action of the wearer. Instead, Seo would teach a virtual elastic torque configured to be applied to a virtual spring due to bending of thighs of the wearer (Seo teaches a virtual spring in [0141] that is used “in calculation of the compensation forces” applied to the robot of Seo. As a virtual force is applied to the spring, it is implied that a virtual torque would also be applied to the spring of Seo as the spring of Seo, as the force applied would generate a torque). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Seo into the combination of Kim, Shimada, and Sankai for the purpose of providing a means to calculate a compensation force before the application of force to a joint occurs within the processing of Sankai. As per [0167]-[0168], the virtual spring of Seo with the related calculation unit would be used to project the movement of the robot of Seo about the joints of the device, which would then be used to calculate a rotation angle and a force applied to said joints. This would be beneficial to the device of Sankai as it would provide a robust means to calculate movement about the joints of a device like the exoskeleton in Sankai.
With respect to the virtual elastic torque being applied about a thigh of a human user, Seo does not explicitly mention this. Instead, Sankai 2017 does disclose a virtual torque in [0055] that would be about the muscles of a user, with the muscles being the parts of the user with a sensing. These muscles will include muscles about the thigh as parts 138a, 140a, 142a, and 144a (being the sensors disclosed in [0055] and shown in figure 3) are about the muscle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sankai 2017 into the combination of Kim in view of Shimada, Sankai and Seo for the purpose of providing a thigh that is evaluated for the purposes of determining a virtual torque. As the device of Seo is for a robot, a human thigh itself is not being evaluated.  
Regarding claim 16, Kim in view of Shimada, Zistatsis, Sankai and Seo teach the method according to claim 14, wherein Seo teaches that the virtual elastic torque is calculated based on an angle of bending of the thighs of the wearer and a predetermined virtual spring constant (Seo teaches a virtual spring with a constant k in [0141] that is used to calculate a compensation force. As said force would be dependent on the angle of the thighs as this would then affect the angle of the force, Seo is taken to determine a virtual force (which is assumed to encapsulate a resultant virtual torque) via a bending of the user and the defined spring constant). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Seo into the combination of Kim, Shimada, and Sankai for the purpose of providing a means to calculate a compensation force before the application of force to a joint occurs within the processing of Sankai. As per [0167]-[0168], the virtual spring of Seo with the related calculation unit would be used to project the movement of the robot of Seo about the joints of the device, which would then be used to calculate a rotation angle and a force applied to said joints. This would be beneficial to the device of Sankai as it would provide a robust means to calculate movement about the joints of a device like the exoskeleton in Sankai.
With respect to the virtual elastic torque being applied about a thigh of a user, Seo does not explicitly mention this. Instead, Sankai 2017 does disclose a virtual torque in [0055] that would be about the muscles of a user, with the muscles being the parts of the user with a sensing. These muscles will include muscles about the thigh as parts 138a, 140a, 142a, and 144a (being the sensors disclosed in [0055] and shown in figure 3) are about the muscle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sankai 2017 into the combination of Kim in view of Shimada, Sankai and Seo for the purpose of providing a thigh that is evaluated for the purposes of determining a virtual torque. As the device of Seo is for a robot, a human thigh itself is not being evaluated.  
Regarding claim 17, Kim in view of Shimada, Zistatsis, Sankai, Seo, and Sankai 2017 teach the method according to claim 14, wherein Sankai teaches that each of the torso assisting torque and the thigh assisting torque is calculated based on a corresponding of an angular speed of a corresponding one of the torso extension action and the thigh extension action of the wearer (determination of a variable speed generated at the muscles of a user is disclosed in [0059]. As the speed is measured at the muscles of the user and as the muscles would cause an angular movement, it is assumed that said variable speed is an angular speed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lower leg exoskeleton of Sankai into the combination of Kim and Shimada for the purpose of providing a system to also assist movement of the lower body of the user (as disclosed in [0002] of Sankai) while also integrating a control system detects biological activity to provide a robust method for control of the device, as per the abstract of Sankai. It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the torque evaluation in view of an angular speed of Sankai into the combination of Kim and Shimada for the purpose of providing a means to evaluate an estimated torque output to cause a device actuation that would generate a desired muscle strength output from the user itself, as per [0112]-[0113]. As an angular speed would directly affect the torque about a joint, incorporating an angular speed evaluation would be necessary for a torque evaluation.
Regarding claim 18, Kim in view of Shimada, Zistatsis, Sankai, Seo, and Sankai 2017 teach the method according to claim 17, wherein Sankai teaches each of the torso assisting torque and the thigh assisting torque is calculated such that a magnitude thereof is decreased, as a corresponding one of the angle of bending of the torso of the wearer and the angle of bending of the thighs of the wearer is decreased, as long as the corresponding one of the angle of bending of the torso of the wearer and the angle of bending of the thighs of the wearer is a predetermined angle or less (as per [0052], joint angles are taken into account to generate a motor torque to assist the body motions in real time. As such, the angle of the torso and thighs would affect the assisting torque of the device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lower leg exoskeleton of Sankai into the combination of Kim and Shimada for the purpose of providing a system to also assist movement of the lower body of the user (as disclosed in [0002] of Sankai) while also integrating a control system detects biological activity to provide a robust method for control of the device, as per the abstract of Sankai. It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the torque evaluation of Sankai into the combination of Kim and Shimada for the purpose of providing a means to evaluate an estimated torque output to cause a device actuation that would generate a desired muscle strength output from the user itself, as per [0112]-[0113]. As the devices of Kim and Shimada would both involve a movement of the user, this evaluation would allow for the control to adjust the muscle strength and strain on the body before an action is performed.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over in further Kim (US Pub No.: 2011/0164949) in view of Shimada (US Pub No.: 2018/0280178), Zistatsis (US Pub No.: 2018/0161188) and Sankai (US Pub No.: 2019/0183713) in further view of Seo (US Pub No.: 2012/0310412) and Sankai (US Pub No.: 2017/0143517) in further view of Unluhisarcikli (US Pub No.: 2013/0226048).
Regarding claim 15, Kim in view of Shimada, Zistatsis, and Sankai teach the method according to claim 14, wherein Sankai teaches the gravity compensation torque is calculated based on an angle of bending of the torso of the wearer ([0027] discloses a gravity center detecting unit. As a center of gravity would be affected by the bending of the torso, this is taken to be able to compensate for gravity due to bending of a torso of the wearer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the torque evaluation in view of the angle of a torso when bending of Sankai into the combination of Kim and Shimada for the purpose of providing a means to evaluate an estimated torque output to cause a device actuation that would generate a desired muscle strength output from the user itself, as per [0112]-[0113]. As the bending of the torso of a user would would directly affect the torque about a hip joint of said user, incorporating data relating to an angle of a bending of one’s torso would be necessary for a torque evaluation.
However, Kim in view of Shimada Zistatsis, and Sankai do not teach an instance in which, if the angle of bending of the torso of the wearer has a negative value, the angle of bending of the torso of the wearer is multiplied by a predetermined gain value. Instead, Unluhisarcikli does teach a gain being applied to the output and compared with the gravity and friction feedback measurements, as per [0072], and shown in figure 8. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gain of Unluhisarcikli for the purpose of reducing an instability in the control of the device of Kim in view of Shimada and Sankai (as per [0072]). Said instability is due to motor friction and gravity, also stated in [0072].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roh (US Pub No.: 2017/0119613) was cited for a lower body exoskeleton device with a pulley system detailed in [0015], Shim (US Pub No.: 2018/0177670) was considered for a lower body exoskeleton with a slider in [0018], later defined as part 182.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774